                      [Proposed] Meet/Confer Agenda [with Shyamie’s Agenda]:

Time/Place: April 12, 2019, 1:30pm ET at Brinks, Gilson & Lione, 401 E. Jackson St., Suite 3500
In-Person Attendees: Justin Dees (Dixit Defendants), Shyamie Dixit (Kutsomarkos Defendants),
Alejandro Fernandez (HealthPlan)
Video Attendees: William Frankel, Evi Christou
Duration of Meeting:

Topics:

    I.      HealthPlan Discovery Issues:
            A. Protective Order—Finalize and File
            B. ESI Agreement—Finalize and File
            C. Coordination/Collaboration between Dixit and Kutsomarkos Defendants
            D. Dixit’s Initial Disclosures—Overinclusion of Individuals/Entities
            E. Dixit, Knowmentum and Media Shark’s Document Production—Improper Objections;
               Lack of Production; Failure to ID Producing Party; Production of Metadata
            F. Kutsomarkos’ Initial Disclosures—Too Many Parties Listed
            G. E-Integrate and Kutsomarkos’ Document Production—Lack of Production; Failure to ID
               Producing Party; Production of Metadata/Forensic Imaging of Hard Drives
            H. Other:
            I. Deposition Scheduling (by Alpha):
                      i. Gerald Beacht – unavailable May 17-27 and July 1-15
                     ii. Anand Dixit
                   iii. Rakesh Dixit
                    iv. E-Integrate
                     v. Knowmentum
                    vi. Feron Kutsomarkos
                   vii. Media Shark
                  viii. Frank Perez, III – unavailable July 1-8
                    ix. Alex Pokusholov – unavailable May 9-June 19

                I am also unavailable some weeks this summer and will let you know when as soon as
                I know.

    II.     Kutsomarkos and E-Integrate Discovery Issues:
            A. HealthPlan’s Initial Disclosures – HPS failed to revise and amend by April 5th
            B. HealthPlan’s Production of Documents— See Defendants’ Motion to Compel (D.E. 72),
                see also Shyamie’s emails dated March 16 and April 4 and the Court’s Order (D.E. 78, p.
                5)
            C. HealthPlan’s Responses to Kutsomarkos’ and E-Integrate’s RFPs — See Defendants’
                Motion to Compel (D.E. 72), see also Shyamie’s March 16 and April 4 emails and the
                Court’s Order (D.E. 78, p. 5)
            D. HealthPlan’s Objections and Answers to Interrogatories: See Defendants’ Motion to
                Compel (D.E. 72), see also Shyamie’s March 16 email, with word document attached,
                and April 4 email and the Court’s Order (D.E. 78, p. 5)



                                                   1
       E. Designation of Documents by HealthPlan – Can’t designate everything as “HIGHLY
          CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” e.g., how are you going to try your case, are
          you going to use at depositions, what are you going to show a jury?
       F. Inspection of HealthPlan Source Code — See Defendants’ Motion to Compel (D.E. 72)
          and the Court’s Order (D.E. 78, p. 5)
       G. Other:
       H. Deposition Scheduling (by Alpha):
               i. All Witnesses listed by HPS in Rule 26 Disclosures and answers to
                  Interrogatories.


III.   Dixit, Media Shark and Knowmentum Discovery Issues:
       A. Deposition Scheduling (by Alpha):
                i. [INSERT DEPONENTS]




                                            2
